Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Cooperation is requested in correcting any errors of which the applicants may become aware therein.

Claim Rejections - 35 USC § 112 and Specification and Drawing Objections
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the original specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
More specifically, claim 1 recites “virtual server” and “transmit, over the network, a natural language query to the consumer virtual assistant application based on the second request.”  The Examiner cannot find support for these limitations.  The limitations are interpreted to read on the prior art as explained infra.
Similarly, the specification is objected to as failing to provide proper antecedent basis for the aforementioned subject matter of claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Similarly, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aforementioned limitations of claim 1 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 10277743 (Agarwal) in view of  US 20180288616 (Knox).
Regarding claim 1, Agarwal teaches or suggests a system for virtual assistant-facilitated contact center communications (12:65 et seq.), comprising: 
a virtual assistant server associated with a contact center and comprising at least a processor, a memory, and a plurality of programming instructions stored in the memory and executed by the processor, wherein the programming instructions, when executed by the processor (17:27-18:10) cause the processor to
receive a first request from a consumer virtual assistant  consumer device over a network (12:54-13:3);
transmit the first request to an internal system of the contact center other than the virtual assistant server  (13:1-3, 24-27); 
receive from the internal system a second request for additional information related to the first request; and transmitting, over a network, a natural language query to the consumer based on the second request (10:8-12).
Agarwal does not expressly disclose the virtual assistant as an application operating on the consumer device or transmit the query to the consumer virtual assistant application.
Knox teaches or suggests a virtual assistant application operating on a consumer device (¶¶ 26-28) and transmitting, over a network, a query to a consumer virtual assistant application (¶ 35).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s system and Knox’s 
Regarding claim 2, the aforementioned combination teaches or suggests the consumer device is a smartphone (Agarwal 13:67-14:3).
Regarding claim 3, the aforementioned combination teaches or suggests the consumer device is a virtual assistant platform (Agarwal 12:40-53, Knox ¶¶ 26-28).  The teachings and suggestions of the references would have been combined for the same rationale as explained for claim 1.
Regarding claim 4, the aforementioned combination teaches or suggests the network is the Internet (Agarwal 6:25-28, 15:10-15, 17:57-60).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 10277743 (Agarwal) in view of  US 20180288616 (Knox) further in applicants’ admitted prior art (AAPA).
Agarwal does not expressly disclose suggests the network is a public-switched telephony network (PSTN).
AAPA teaches or suggests a PSTN (fig. 1, 132).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s system, Knox’s application and transmitting,  and AAPA’s PSTN to implement the network as a PSTN.  

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 10931724 (Unitt) in view of US 10277743 (Agarwal).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are generic to most of what is recited in claims 1-5 of Unitt.
Instant application
Unitt
1. A system for virtual assistant-facilitated contact center communications, comprising:
1. A system for virtual assistant facilitated contact center communications, comprising:

one or more contact center internal systems at a contact center, wherein at least one of the one or more contact center internal systems is a network-connected virtual assistant operated by the contact center; the network-connected virtual assistant operated by the contact center comprising at least a processor, a memory, and a plurality of programming instructions stored in the memory and executed by the processor, wherein the programming instructions, when executed by the processor, cause the processor to:
receive a first request from a consumer virtual assistant application operating on a consumer device over a network;
receive a service request from a virtual assistant application operating on a user device over a network;
transmit the first request to an internal system of the contact center other than the virtual assistant server;
connect to the one or more contact center internal systems other than the network-connected virtual assistant via the network; exchange messages between the virtual assistant application and the other one or more contact center internal 

receive the response from the one or more other contact center internal systems; and 

transmit, over the network, a natural language query to the consumer virtual assistant application based on the second request.
query the virtual assistant application to request the missing information.


2. The system of claim 1, wherein the consumer device is a smartphone.
3. The system of claim 1, wherein the consumer device is a virtual assistant platform.
2. The system of claim 1, wherein the user device is a smartphone.

3. The system of claim 1, wherein the user device is a virtual assistant platform.



4. The system of claim 1, wherein the network is the Internet.
5. The system of claim 1, wherein the network is a public-switched telephony network.
5. The system of claim 1, wherein the network is a public-switched telephony network.




Unitt does not expressly disclose the query as a natural language query.
Agarwal teaches of suggests a natural language query (10:8-12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Unitt’s system and Agarwal’s natural language query  to transmit, over the network, a natural language query to the consumer virtual assistant application based on the second request.  A reason to do so would have been to make the query easy for the consumer to understand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US 20170317949 responds to a resource request by initiating an interactive dialog between an intermediary server and a client computer, where the interactive dialog identifies a desired resource ability of the requested resource.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448